DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 17 and 18 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 limitations recite: “a method comprising: inserting an implementation of a guest programing language into a deployment of a database management system (DBMS)”.   In this context, “a guest programing language” can be fairly viewed as a number of logical simple steps that can be thought of mentally.  For example, a language is a communication means, hence a person would use his/her mental capacity to think of what to do on a certain day regarding some daily chores and be able to save these chores on a piece of paper and, may be late, communicate these chores to another person as steps to be accomplished on that particular day.   Further, the claim continues with the following step: “executing a data definition language (DDL) statement to register the guest programing language in the DBMS”.  In this step, a person can define what these logical steps he/she wants to accomplish doing a particular job and define each step using a pencil and paper, which are gain mental activities.  Finally, the claim concludes with the following limitation: “executing a data 
The aforementioned claim further recite the following additional solution activities: “inserting” and “executing”, In this context, inserting/executing are data manipulation activity for simply enabling a user to enter information/data, which is an insignificant extra-solution activity to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).  
Such process of defining logical steps and then implementing these steps as defined based on a mental process is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim recite abstract ideas.
The additional elements recited in the claim are “database management system”.  The additional elements of using a computer to receive data and save data are steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.
Independent claims 8, 17, and 18 recite similar limitations to claim 1 and therefore rejected  for the same reasons as explained above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US Patent Application Publication (US 2008/0270455 A1) issued to Bendel et al. (hereinafter as “BENDEL”). 

Regarding claim 1, BENDEL teaches a method comprising: 
inserting an implementation of a guest programing language into a deployment of a database management system (DBMS) (BENDEL Para. [0009], lines (1-8): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine and to control access to the external routine ...”; and
Fig. 4/Fig. 5, Para. [0033], lines (3-13): “…, FIG. 4 is a flowchart illustrating a process for storing an external routine 150 in a DBMS 200 according to a version of the present invention, and FIG. 5 is a flowchart illustrating a process for invoking an external routine 150 in the DBMS 200 according to a version of the present invention. Referring first to FIG. 2 and FIG. 4, the storage process starts by configuring the DBMS 200 (step 400). The configuration process includes creating the routine table 160 and, optionally, the support table 170, and defining the mapping between program languages and external compilation modules 213 and external execution engines 215.”,
the examiner notes the DBMS system stores an external routine, i.e. a guest programming language, in the first table, see Fig. 3 and item 160, to that of inserting an implementation of a guest programing language); 
executing a data definition language (DDL) statement to register the guest programing language in the DBMS (BENDEL Fig. 4, Para. [0036], lines (1-6): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). In one version, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).”); 
executing a data manipulation language (DML) statement that invokes the guest programing language in the DBMS (BENDEL Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).”,
the examiner notes that the system determines the language environment and invokes an execution engine, see Fig. 5/item 506, to that of executing a data manipulation language statement that invokes the guest programing language);

Regarding claim 2, BENDEL teaches the limitations of Claim 1.  Further, BENDEL teaches wherein: 
said DDL statement contains a name of the guest programing language (BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said register the guest programing language in the DBMS comprises binding, in a database dictionary of the DBMS, the name of the guest programing language to said implementation of the guest programing language (BENDEL Fig. 3, Para. [0025], lines (2-10): “The routine table 160 includes a routine ID column 302 and a routine body column 304. The routine ID column 302 stores each external routine's 150 identifier 152, which can be the external routine's name or some other item associated uniquely with the external routine 150. The identifier 152 for the external routine 150 stored in the routine ID column 302 is preferably the same routine identifier 152 provided by the routine's DDL statement and stored in the catalog 112.”; and 
Fig. 2/Fig. 3, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408). As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”, 
the examiner notes that the reference illustrates in Fig. 2/item 112, a routine catalog, i.e. a dictionary, that includes the routine table 160, see Fig. 3, with mapping of external languages names, i.e. guest routine name binding implementation).

Regarding claim 3, BENDEL teaches the limitations of Claim 1.  Further, BENDEL teaches wherein said invokes the guest programing language in the DBMS comprises invokes, as defined in a database dictionary of the DBMS, a stored procedure and/or a user defined function (UDF) (BENDEL Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system.”; and
Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).  As noted above, if the language environment corresponds to an external execution engine 215, the routine manager 210 refers to the mapping to locate the external execution engine 215 in the file system 16. Once invoked, the execution engine 214, 215 dynamically loads the optimized code corresponding to the routine body 154 from the routine table 160 and executes the routine body 154 (step 508).”).

Regarding claim 4, BENDEL teaches the limitations of Claim 1.  Further, BENDEL teaches wherein the implementation of the guest programing language comprises at least one file that contains, for the guest programming language, a parser or a grammar (BENDEL Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).  As noted above, if the language environment corresponds to an external execution engine 215, the routine manager 210 refers to the mapping to locate the external execution engine 215 in the file system 16. Once invoked, the execution engine 214, 215 dynamically loads the optimized code corresponding to the routine body 154 from the routine table 160 and executes the routine body 154 (step 508).”, 
the examiner notes that the language environment implementation that contains the external language, i.e. guest language).

Regarding claim 5, BENDEL teaches the limitations of Claim 1.  Further, BENDEL teaches wherein said executing the DDL statement causes said inserting the implementation of the guest programing language into said deployment (BENDEL Fig. 4, Para. [0037], lines (11-17): “…, if the language environment corresponds to an external compilation module 213, the routine manager 210 refers to the mapping to locate the external compilation module 213 in the file system 16. Once compiled, the optimized code corresponding to the routine body 154 is stored in the routine table 160 as a BLOB along with the routine ID 152 (step 412).”).

Regarding claim 6, BENDEL teaches the limitations of Claim 1.  Further, BENDEL teaches wherein: 
said implementation of the guest programing language comprises at least one file (BENDEL illustrates in Fig. 1/item 16, system file that contains language environment that implements external routines, i.e. guest language); 
the method further comprises receiving the DDL statement from a remote client computer (BENDEL Fig.2,  Para. [0034], lines (3-10): “…, each client 11 includes an interface (not shown) that allows a user to register an external routine 150 with the DBMS 200. The interface allows the user to create the DDL statement for the external routine 150, and to transmit the routine body 154 associated with the external routine 150 to the DBMS 200. The database administrator can register an external routine 150 in a similar manner.”); 
said executing the DDL statement automatically comprises uploading said at least one file from the remote client computer to the DBMS (BENDEL Fig. 1/Fig. 3, Para. [0027], lines (4-9): “…, when an external routine 150 is registered with the DBMS 200 or read from a client system 11, the routine manager 210 can automatically invoke an appropriate compilation module 212, which compiles the routine body 154. The compiled routine body can then be stored in the routine table 160.”).

Regarding claim 7, BENDEL teaches the limitations of Claim 1.  Further, BENDEL teaches wherein said invokes the guest programing language in the DBMS comprises: a) a Futamura projection, b) just in time compilation (JIT) of less than a whole subroutine, and/or c) generating speculative code that has one or more deoptimization points (BENDEL Para. [0037], lines (11-17): “…, if the language environment corresponds to an external compilation module 213, the routine manager 210 refers to the mapping to locate the external compilation module 213 in the file system 16. Once compiled, the optimized code corresponding to the routine body 154 is stored in the routine table 160 as a BLOB along with the routine ID 152 (step 412).”).

Regarding claim 8, BENDEL teaches a method comprising: 
executing a single data definition language (DDL) statement to define a plurality of subroutines for a guest programing language in a database management system (DBMS) (BENDEL Figs. 2-4, Para. [0009], lines (1-5): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, …”; and
Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system”; and
Fig. 1, Fig. 2, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”); 
executing a second DDL statement to register a particular subroutine of the plurality of subroutines as a user defined function (UDF) or a stored procedure in the DBMS (BENDEL Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system.”; and
Fig. 1, Fig. 2, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”); 
executing a data manipulation language (DML) statement to invoke the particular subroutine in the DBMS (BENDEL Fig. 15, Para. [0015], lines (1-3): “FIG. 5 is a flowchart illustrating a process for invoking an external routine in the DBMS according to a version of the present invention. “; and
Fig. 2, Para. [0027], lines (7-17): “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code. Accordingly, when an external routine 150 is registered with the DBMS 200 or read from a client system 11, the routine manager 210 can automatically invoke an appropriate compilation module 212, which compiles the routine body 154. The compiled routine body can then be stored in the routine table 160.”; and
Para. [0044], lines (1-7): “…, the DBMS hosts and/or invokes predefined compilation modules and execution engines to automatically compile external routines and to automatically execute compiled routines, respectively. Accordingly, the DBMS can compile and execute external routines implemented in practically any language environment.”).

Regarding claim 9, BENDEL teaches the limitations of Claim 8. Further, BENDEL teaches  wherein:  -84- 
(BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said executing said single DDL statement to define the plurality of subroutines comprises resolving the name of the guest programming language in a database dictionary of the DBMS (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”).

Regarding claim 10, BENDEL teaches the limitations of Claim 8.  Further, BENDEL teaches wherein: 
said single DDL statement to define the plurality of subroutines comprises a name of a new guest module (BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said executing said single DDL statement to define the plurality of subroutines comprises: generating the new guest module, and binding, in a database dictionary of the DBMS, the name to the new guest module (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”).

Regarding claim 11, BENDEL teaches the limitations of Claim 10.  Further, BENDEL teaches comprising executing a data control language (DCL) statement to grant access to the new guest module (BENDEL Fig. 2/Fig. 4, Para. [0035], lines (1-11): “In the registration process, the DBMS 200 receives a request to register an external routine 150 with the DBMS 200 (step 402). The DBMS 200 determines if the requestor is authorized to make such a request (step 404). The DBMS 200 can check its access control policies in a known manner to make this determination. If the requestor is authorized, the request is granted. Otherwise, the request is denied (step 405). In this manner, the DBMS 200 protects itself from malicious users attempting to load a Trojan horse, which when executed can damage the integrity of the DBMS 200 or the data in the database.”).

Regarding claim 12, BENDEL teaches the limitations of Claim 8.  Further, BENDEL teaches  comprising executing a third single DDL statement to replace said plurality of subroutines for the guest programing language in the DBMS (BENDEL Para. [0038], lines (1-7): “…, a similar process is implemented when a user of a client system 11 or a system administrator submits a request to replace, update, or remove an external routine 150 that is stored in the DBMS 200. These processes can be implemented as stored procedures in the DBMS 200 and called using a standard CALL SQL statement.”).

Regarding claim 13, BENDEL teaches the limitations of Claim 8.  Further, BENDEL teaches   wherein: 
said second DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine (BENDEL Figs. 1-3, Para. [0024], lines (1-14): “ The DDL statement, also referred to as a routine definition, is typically provided by a system administrator or by a client system user, and includes an identifier 152 associated with the external routine 150, parameters, return codes and operation characteristics of the external routine 150. While the current DDL statement refers to an external routine 150 in the file system 16 of the server 12 (FIG. 1), the DDL statement according to a preferred embodiment of the present invention refers to an external routine 150 stored in the routine table 160. Thus, when an external routine 150 is invoked, the DBMS 200 can be directed to the routine table 160 in the data store 110, as opposed to the file system 16 in the server 12.”); 
the user account comprises a user account that executed said single DDL statement to define the plurality of subroutines (BENDEL Fig.2,  Para. [0034], lines (3-10): “…, each client 11 includes an interface (not shown) that allows a user to register an external routine 150 with the DBMS 200. The interface allows the user to create the DDL statement for the external routine 150, and to transmit the routine body 154 associated with the external routine 150 to the DBMS 200. The database administrator can register an external routine 150 in a similar manner.”).

Regarding claim 14, BENDEL teaches the limitations of Claim 8.  Further, BENDEL teaches  wherein said second DDL statement to register the particular subroutine comprises for the particular subroutine: arguments types, arguments directions , an indication of idempotency, and/or an indication of thread safety (BENDEL Fig. 1/Fig. 2, Para. [0024], lines (1-13): “The DDL statement, also referred to as a routine definition, is typically provided by a system administrator or by a client system user, and includes an identifier 152 associated with the external routine 150, parameters, return codes and operation characteristics of the external routine 150. While the current DDL statement refers to an external routine 150 in the file system 16 of the server 12 (FIG. 1), the DDL statement according to a preferred embodiment of the present invention refers to an external routine 150 stored in the routine table 160. Thus, when an external routine 150 is invoked, the DBMS 200 can be directed to the routine table 160 in the data store 110, as opposed to the file system 16 in the server 12.”).

Regarding claim 16, BENDEL teaches the limitations of Claim 14.  Further, BENDEL teaches  wherein said register the particular subroutine comprises generating a mapping from said argument types for the particular subroutine to datatypes that are native to said DML (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”; and 
Para. [0038], lines (13-18): “…, when such a request to store, replace or remove an external routine 150 is granted, the DBMS 200 can ensure that corresponding changes to the catalog 112 are implemented throughout the database, thereby preserving consistency between the catalog 112, the routine table 160, and the database.”).

Regarding claim 17, BENDEL teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (BENDEL Fig. 2, Para. [0009], lines (1-8): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine”), cause: 
inserting an implementation of a guest programing language into a deployment of a database management system (DBMS) (BENDEL Para. [0009], lines (1-8): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine and to control access to the external routine ...”; and
Fig. 4/Fig. 5, Para. [0033], lines (3-13): “…, FIG. 4 is a flowchart illustrating a process for storing an external routine 150 in a DBMS 200 according to a version of the present invention, and FIG. 5 is a flowchart illustrating a process for invoking an external routine 150 in the DBMS 200 according to a version of the present invention. Referring first to FIG. 2 and FIG. 4, the storage process starts by configuring the DBMS 200 (step 400). The configuration process includes creating the routine table 160 and, optionally, the support table 170, and defining the mapping between program languages and external compilation modules 213 and external execution engines 215.”,
the examiner notes the DBMS system stores an external routine, i.e. a guest programming language, in the first table, see Fig. 3 and item 160, to that of inserting an implementation of a guest programing language); 
executing a data definition language (DDL) statement to register the guest programing language in the DBMS (BENDEL Fig. 4, Para. [0036], lines (1-6): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). In one version, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).”); 
executing a data manipulation language (DML) statement that invokes the guest programing language in the DBMS (BENDEL Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).”,
the examiner notes that the system determines the language environment and invokes an execution engine, see Fig. 5/item 506, to that of executing a data manipulation language statement that invokes the guest programing language).

Regarding claim 18, BENDEL teaches one or more non-transitory computer-readable media storing instructions that (BENDEL Fig. 2, Para. [0009], lines (1-8): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine”), when executed by one or more processors, cause: 
executing a single data definition language (DDL) statement to define a plurality of subroutines for a guest programing language in a database management system (DBMS) (BENDEL Figs. 2-4, Para. [0009], lines (1-5): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, …”; and
Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system”; and
Fig. 1, Fig. 2, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”);  -86- 
50277-5517 (ORA 190227-US-NP-2)executing a second DDL statement to register a particular subroutine of the plurality of subroutines as a user defined function (UDF) or a stored procedure in the DBMS (BENDEL Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system.”; and
Fig. 1, Fig. 2, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”); 
executing a data manipulation language (DML) statement to invoke the particular subroutine in the DBMS (BENDEL Fig. 15, Para. [0015], lines (1-3): “FIG. 5 is a flowchart illustrating a process for invoking an external routine in the DBMS according to a version of the present invention. “; and
Fig. 2, Para. [0027], lines (7-17): “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code. Accordingly, when an external routine 150 is registered with the DBMS 200 or read from a client system 11, the routine manager 210 can automatically invoke an appropriate compilation module 212, which compiles the routine body 154. The compiled routine body can then be stored in the routine table 160.”; and
Para. [0044], lines (1-7): “…, the DBMS hosts and/or invokes predefined compilation modules and execution engines to automatically compile external routines and to automatically execute compiled routines, respectively. Accordingly, the DBMS can compile and execute external routines implemented in practically any language environment.”).

Regarding claim 19, BENDEL teaches the limitations of Claim 18.  Further, BENDEL teaches wherein: 
said single DDL statement to define the plurality of subroutines comprises a name of a new guest module (BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said executing said single DDL statement to define the plurality of subroutines comprises: generating the new guest module, and binding, in a database dictionary of the DBMS, the name to the new guest module (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”).

Regarding claim 20, BENDEL teaches the limitations of Claim 18.  Further, BENDEL teaches wherein said second DDL statement to register the particular subroutine comprises for the particular subroutine: arguments types, arguments directions, an indication of idempotency, and/or an indication of thread safety (BENDEL Fig. 1/Fig. 2, Para. [0024], lines (1-13): “The DDL statement, also referred to as a routine definition, is typically provided by a system administrator or by a client system user, and includes an identifier 152 associated with the external routine 150, parameters, return codes and operation characteristics of the external routine 150. While the current DDL statement refers to an external routine 150 in the file system 16 of the server 12 (FIG. 1), the DDL statement according to a preferred embodiment of the present invention refers to an external routine 150 stored in the routine table 160. Thus, when an external routine 150 is invoked, the DBMS 200 can be directed to the routine table 160 in the data store 110, as opposed to the file system 16 in the server 12.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0270455 A1) issued to Bendel et al. (hereinafter as “BENDEL”), and in view of US Patent Application Publication (US 2014/0282549 A1) issued to Young (hereinafter as “YOUNG”).
Regarding claim 15, BENDEL teaches the limitations of claim 14.  However, BENDEL does not explicitly teach wherein: said arguments directions comprises at least out; the guest programing language does not natively support said arguments directions.
But, YOUNG teaches wherein: said arguments directions comprises at least out (YOUNG Para. [0002], lines (6-10): “Procedures are invokable (also referred to as callable). A procedure being invoked may take a number of parameters (also referred to as arguments) from a caller as input and return one or more results back to the caller as output. Inputs and outputs are optional.”); 
the guest programing language does not natively support said arguments directions (YOUNG Fig. 2A, Para. [0018], lines (1-14): “FIG. 2A is a call invocation diagram illustrating an SVM and a virtual procedure that are implemented in a language that supports procedures. The SVM is implemented as a native procedure svmFunction ( ) 208. The virtual procedure 206 has a Procedure ID "PlaceOrder". To invoke the virtual procedure 206, a caller creates a request and submits the request to the SVM 208 by using a calling statement 202. The request, which is in form of arguments in the calling statement 202, specifies "PlaceOrder" as a reference to the virtual procedure 206. The SVM 208 processes the received request by interpreting the request, identifying the virtual procedure 206 as the target, and invoking the native procedure functionA ( ) 204 that is known by the SVM 208 as associated with the virtual procedure 206.”, 
the examiner notes that the reference illustrates in Fig. 2A a native procedure call with no returned output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BENDEL (disclosing managing database external routines) to include the teachings of YOUNG (disclosing executing parameter- based procedural calls in virtual machines) and arrive at a method to execute an external routine associated with certain parameter constraints.  One of ordinary skill in the art would have been motivated to make this combination because by invoking certain procedures that may take a number of parameters (also referred to as arguments) from a caller as input and return an output or no output results back to the caller, thereby enabling the programmer to effectively manage the target operation and user required processing logic, as recognized by (YOUNG, Para. [0002]-[0004]). In addition, the references of BENDEL and YOUNG teach features that are directed to analogous art and they are directed to the same field of endeavor of invoking external procedural routines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Srinivasan et al.; (US-5,893,104-A); “Processing database system queries that are not native to the database system”.
Venkatesh et al. ; (US-7,308,460-B2); “Providing user defined types in a database system”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/10/2021




/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162